Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				     35 U.S.C. 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 5 and 6, the claims are listed as dependent on claim 24, however, claim 24 is not even listed in the claim set, and the Examiner cannot ascertain as to whether these claims belong in the claim set or if other claims were to be included in the listing of the claims. The Examiner requests a correct claim listing in the next round of prosecution, with emphasis on proper claim dependencies for claims 5 and 6.

				          Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	The independent claim 1 from U.S. Application 17/340,355 is compared with independent claim 1 of U.S. Patent No. 11,061,765 which is shown below.

U.S. Application 17/340,355
U.S. Patent No. 11,061,765
determining a plurality of different independent storage channels for storing a plurality of error-correcting code ("ECC") codeword symbols wherein each of the plurality of different independent storage channels is determined based on an adaptive channel configuration and comprises two or more solid-state storage elements of a solid-state storage array
determining a plurality of different independent storage channels for storing a plurality of error-correcting code (“ECC”) codeword symbols wherein each of the plurality of different independent storage channels is determined based on an adaptive channel configuration and comprises two or more solid-state storage elements of a solid-state storage array
arranging a set of ECC codeword symbols of the plurality of ECC codeword symbols for storage in one of the plurality of different independent storage channels according to the adaptive channel configuration
arranging a set of ECC codeword symbols of the plurality of ECC codeword symbols for storage in one of the plurality of different independent storage channels according to the adaptive channel configuration
 issuing a command to the solid-state storage memory to store the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration
issuing a command to the solid-state storage memory to store the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration
and storing the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration
and storing the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration


Claim 1 of U.S. Application 17/340,355 is rejected on the ground of statutory type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,061,765. 
Dependent claims 2-4 and 7-9 are also rejected on the ground of statutory type double patenting as being unpatentable over claims 2-4 and 7-9 of U.S. Patent No. 11,061,765 as shown below.

U.S. Application 17/340,355
U.S. Patent No. 11,061,765
Claim 2
wherein a storage module stores the plurality of ECC codeword symbols in the different independent storage channels
Claim 2
wherein a storage module stores the plurality of ECC codeword symbols in the different independent storage channels
Claim 3
wherein the storage module comprises a controller and firmware
Claim 3
wherein the storage module comprises a controller and firmware
Claim 4 
wherein the storage module comprises a groomer module, and the groomer module performs grooming operations comprising reclaiming storage resources
Claim 4
wherein the storage module comprises a groomer module, and the groomer module performs grooming operations comprising reclaiming storage resources
Claim 7
wherein storing the plurality of ECC codeword symbols comprises storing the plurality of ECC codeword symbols in separate columns to access the ECC codeword symbols in parallel
Claim 7
wherein storing the plurality of ECC codeword symbols comprises storing the plurality of ECC codeword symbols in separate columns to access the ECC codeword symbols in parallel
Claim 8
wherein the plurality of ECC codeword symbols correspond to N bytes of data

Claim 8
wherein the plurality of ECC codeword symbols correspond to N bytes of data
Claim 9
wherein the plurality of ECC codeword symbols comprises a number of bytes greater than N

Claim 9
wherein the plurality of ECC codeword symbols comprises a number of bytes greater than N




The independent claim 10 from U.S. Application 17/340,355 is compared with independent claim 10 of U.S. Patent No. 11,061,765 which is shown below.

U.S. Application 17/340,355
U.S. Patent No. 11,061,765
determining a storage location of requested data stored in an adaptive channel configuration of solid-state storage elements of a solid-state storage medium by identifying two or more independent storage channels comprising a set of error-correcting code ("ECC") codeword symbols corresponding to requested data, wherein each independent storage channel of the two or more independent storage channels comprises two or more of the solid-state storage elements
determining a storage location of requested data stored in an adaptive channel configuration of solid-state storage elements of a solid-state storage medium by identifying two or more independent storage channels comprising a set of error-correcting code (“ECC”) codeword symbols corresponding to requested data, wherein each independent storage channel of the two or more independent storage channels comprises two or more of the solid-state storage elements
 issuing a command to the solid-state storage memory to read the set of ECC codeword symbols from the identified two or more independent storage channels according to the adaptive channel configuration
issuing a command to the solid-state storage memory to read the set of ECC codeword symbols from the identified two or more independent storage channels according to the adaptive channel configuration
and extracting, from the solid-state storage memory, the set of ECC codeword symbols from the identified two or more independent storage channels
and extracting, from the solid-state storage memory, the set of ECC codeword symbols from the identified two or more independent storage channels


Claim 10 of U.S. Application 17/340,355 is rejected on the ground of statutory type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,061,765. 
Dependent claims 11-13 are also rejected on the ground of statutory type double patenting as being unpatentable over claims 11-13 of U.S. Patent No. 11,061,765 as shown below.

U.S. Application 17/340,355
U.S. Patent No. 11,061,765
Claim 11
wherein the solid-state storage memory reads the set of ECC codeword symbols from the adaptive channel configuration of the storage elements in a horizontal arrangement
Claim 11
wherein the solid-state storage memory reads the set of ECC codeword symbols from the adaptive channel configuration of the storage elements in a horizontal arrangement
Claim 12
wherein the adaptive channel configuration comprises storage elements in a vertical stripe configuration, and the solid-state storage memory reads the set of ECC codeword symbols from separate storage elements in the vertical stripe configuration
Claim 12
wherein the adaptive channel configuration comprises storage elements in a vertical stripe configuration, and the solid-state storage memory reads the set of ECC codeword symbols from separate storage elements in the vertical stripe configuration
Claim 13
wherein the set of ECC codeword symbols is stored in separate columns to access the set of ECC codeword symbols in parallel
Claim 13
wherein the set of ECC codeword symbols is stored in separate columns to access the set of ECC codeword symbols in parallel



The independent claim 14 from U.S. Application 17/340,355 is compared with independent claim 5 of U.S. Patent No. 11,061,765 which is shown below.

U.S. Application 17/340,355
U.S. Patent No. 11,061,765
a solid-state storage memory comprising a plurality of storage cells configured in a solid-state storage array
 a solid-state storage memory comprising a plurality of storage cells configured in a solid-state storage array
an adaptive solid-state storage controller communicatively coupled to the solid-state storage memory
an adaptive solid-state storage controller communicatively coupled to the solid-state storage memory
and a processor configured to execute instructions stored in a memory causing the apparatus to determine a plurality of different independent storage channels for storing a plurality of error-correcting code ("ECC") codeword symbols in the solid-state storage memory, wherein each of the plurality of different independent storage channels is determined based on an adaptive channel configuration and comprises two or more solid-state storage elements of the solid-state storage array
and a processor configured to execute instructions stored in a memory causing the apparatus to determine a plurality of different independent storage channels for storing a plurality of error-correcting code (“ECC”) codeword symbols in the solid-state storage memory, wherein each of the plurality of different independent storage channels is determined based on an adaptive channel configuration and comprises two or more solid-state storage elements of the solid-state storage array
the adaptive solid-state storage controller: arranging a set of the plurality of ECC codeword symbols for storage in one of the plurality of different independent storage channels according to the adaptive channel configuration, 
the adaptive solid-state storage controller: arranging a set of the plurality of ECC codeword symbols for storage in one of the plurality of different independent storage channels according to the adaptive channel configuration,
and issuing a command to the solid-state storage memory to store the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration
and issuing a command to the solid-state storage memory to store the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration
and the solid-state storage medium storing the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration
and the solid-state storage medium storing the set of ECC codeword symbols in the one of the plurality of different independent storage channels according to the adaptive channel configuration


Claim 14 of U.S. Application 17/340,355 is rejected on the ground of statutory type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,061,765. 
Dependent claims 15-17 are also rejected on the ground of statutory type double patenting as being unpatentable over claims 15-17 of U.S. Patent No. 11,061,765 as shown below.

U.S. Application 17/340,355
U.S. Patent No. 11,061,765
Claim 15
wherein the instructions, when executed by the processor, cause the apparatus to: determine the adaptive channel configuration of the solid-state storage array based on profiling storage operations performed by a storage client
Claim 15
wherein the instructions, when executed by the processor, cause the apparatus to: determine the adaptive channel configuration of the solid-state storage array based on profiling storage operations performed by a storage client
Claim 16
wherein the solid state storage controller determines a storage location for the set of ECC codeword symbols, the storage location indicating the adaptive channel configuration of a data structure on the solid-state storage array for storing the set of ECC codeword symbols
Claim 16
wherein the solid state storage controller determines a storage location for the set of ECC codeword symbols, the storage location indicating the adaptive channel configuration of a data structure on the solid-state storage array for storing the set of ECC codeword symbols
Claim 17
wherein a size of the plurality of ECC codeword symbols is based on the adaptive channel configuration
Claim 17
wherein a size of the plurality of ECC codeword symbols is based on the adaptive channel configuration



The independent claim 18 from U.S. Application 17/340,355 is compared with independent claim 18 of U.S. Patent No. 11,061,765 which is shown below.

U.S. Application 17/340,355
U.S. Patent No. 11,061,765
a solid-state storage memory comprising a plurality of storage cells configured in a solid-state storage array
 a solid-state storage memory comprising a plurality of storage cells configured in a solid-state storage array
an adaptive solid-state storage controller communicatively coupled to the solid-state storage memory
an adaptive solid-state storage controller communicatively coupled to the solid-sate storage memory
the adaptive solid-state storage controller: determining a storage location of requested data in an adaptive channel configuration of storage elements of the solid-state storage medium by identifying two or more independent storage channels comprising a set of error-correcting code ("ECC") codeword symbols corresponding to the requested data, wherein each independent storage channel of the two or more independent storage channels comprises two or more solid-state storage elements
 the adaptive solid-state storage controller: determining a storage location of requested data in an adaptive channel configuration of storage elements of the solid-state storage medium by identifying two or more independent storage channels comprising a set of error-correcting code (“ECC”) codeword symbols corresponding to the requested data, wherein each independent storage channel of the two or more independent storage channels comprises two or more solid-state storage elements
and issuing a command to the solid-state storage memory to read the set of ECC codeword symbols from the identified two or more independent storage channels according to the adaptive channel configuration
and issuing a command to the solid-state storage memory to read the set of ECC codeword symbols from the identified two or more independent storage channels according to the adaptive channel configuration
and the solid-state storage medium extracting the set of ECC codeword symbols from the one of the identified two or more independent storage channels according to the adaptive channel configuration
and the solid-state storage medium extracting the set of ECC codeword symbols from the one of the identified two or more independent storage channels according to the adaptive channel configuration


Claim 18 of U.S. Application 17/340,355 is rejected on the ground of statutory type double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,061,765. 
Dependent claims 19-20 are also rejected on the ground of statutory type double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 11,061,765 as shown below.
U.S. Application 17/340,355
U.S. Patent No. 11,061,765
Claim 19
wherein the solid state storage controller determines a storage location for the set of ECC codeword symbols, the storage location indicating the adaptive channel configuration of a data structure on the solid-state storage array for reading the set of ECC codeword symbols
Claim 19
wherein the solid state storage controller determines a storage location for the set of ECC codeword symbols, the storage location indicating the adaptive channel configuration of a data structure on the solid-state storage array for reading the set of ECC codeword symbols
Claim 20
wherein a size of the plurality of ECC codeword symbols is based on the adaptive channel configuration
Claim 20
wherein a size of the plurality of ECC codeword symbols is based on the adaptive channel configuration


     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        

        EA
    9/23/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112